DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,4-5,8-9,12 rejected under 35 U.S.C. 103 as being unpatentable over SCHWARZ; Heiko et al. (US 20130279577 A1) in view of Wahadaniah; Viktor et al. (US 20110142134 A1) in view of HSU; Chih-Wei et al. (US 20180359494 A1) in view of Chen; Chun-Chia et al. (US 20090135909 A1)
Regarding claim 1, Schwarz teaches,
An image encoding method using an intra prediction, (¶34,47, and Fig. 1, “apparatus 10 for encoding a picture 20” which signals that the respective block is of “the intra prediction mode” in accordance to prediction parameters) which is performed by an image encoding apparatus, (¶44, “encoder 10 may be configured to entropy encode”) the method 5comprising: 
obtaining an input image to be encoded; (¶37 and Fig. 1 and 2, “encoder 10 is configured to encode” the “current sample set of the picture 20”)
partitioning a current coding block in the input image into a plurality of sub-blocks (¶48, “subdivision of picture 20 into blocks so as to obtain, inter alia, block 40”) in a vertical direction or a horizontal direction, (¶81 and Fig. 8, “square block” can be “partitioned into four square blocks of the same size, or into two rectangular blocks of the same size (where the square block can be vertically or horizontally divided), or into rectangular blocks of different sizes (horizontally or vertically)”) 
generating, based on the intra prediction, (¶69, “Predictor 106 operates in different modes as described above, such as an intra prediction mode”) a prediction block of the current coding block; (¶69, “Prediction mode and the corresponding coding or prediction parameters applied by predictor 106 in order to obtain the prediction signal”)
generating a residual block of the current coding block based on the prediction block; (¶69,67, and 48, predictor 106 predicts portions of picture 20 then sent to subtractor 108 to generate the “difference between the prediction signal and the respective portion of picture 20, i.e. a residual signal” such as “a residual signal of the current block 40” where “one or more sub-blocks (partitions) resulting from the partitioning of the respective block 40”) and 
15generating a bitstream by encoding the residual block (¶53, “encoding a prediction residual for predetermined blocks”) 
wherein the bitstream (¶58, “bitstream 30 to comprise partitioning information signaling the partitioning of block 40”) includes partitioning information (¶48, “partitioning pattern to be used for further partitioning current block 40 may be signaled within the bitstream 30 in the form of partitioning information “) on the partitioning of the current coding block, (¶48 and 58, “partitioning information” being a kind of “extension of the subdivision of picture 20 into blocks 40” such that partitioning information can “divide up blocks 40” into ones being intra coded)
wherein a number of the sub-blocks resulting from the partitioning of the current coding block is 2 or 4, (¶53, Fig. 1-56 and 60, “subdivider 72 may be responsible for the subdivision of the picture 20 into the blocks 40 as well as the optional further partitioning into partitions 50 and 60”)
wherein the number of the sub-blocks (¶47, “subsets of the supported partitioning modes”) is determined based on a size of the current coding block, (¶47, partitioning modes available for blocks 40 depending on “block size” of the block 40) 
	But does not explicitly teach, 
		each of the sub-blocks being a unit in which the 10intra prediction is performed;
wherein the partitioning information includes a first flag indicating whether the partitioning is performed for the current coding block and a second flag indicating whether a direction of the partitioning is vertical direction or the horizontal direction,
wherein, in response to a product of a width and a height of the current coding block being less than 64, the number of the sub-blocks is determined to be 2.
	However, Wahadaniah teaches additionally, 
each of the sub-blocks being a unit in which the 10intra prediction is performed; (¶81, “the current block, the coding unit 130 partitions the current block into sub-blocks each having the partitioning size indicated as the first coding condition, and codes the current block with intra prediction and the like in units of a partition sub-block”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the picture coding of Schwarz with the intra-prediction of Wahadaniah which can code a partitioned block with intra-prediction. This allows the system to suppress increase in an operation amount, and sufficiently suppress degradation in image quality. 
But does not explicitly teach, 
wherein the partitioning information includes a first flag indicating whether the partitioning is performed for the current coding block and a second flag indicating whether a direction of the partitioning is vertical direction or the horizontal direction,
wherein, in response to a product of a width and a height of the current coding block being less than 64, the number of the sub-blocks is determined to be 2.
	However, Hsu teaches additionally, 
wherein the partitioning information (¶22, “split flag”)  includes a first flag indicating whether the partitioning is performed for the current coding block (¶22, “split flag to indicate whether the node is split or not”) and a second flag indicating whether a direction of the partitioning is vertical direction or the horizontal direction, (¶22, “split flag” further comprises “a direction flag to indicate whether the partition direction is horizontal or vertical”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the picture coding of Schwarz with the intra-prediction of Wahadaniah with the flagging of Hsu which indicate splits and partition directions. This helps in indicating partition modes using codewords which take advantage of binary tree partitioning. 
But does not explicitly teach,
wherein, in response to a product of a width and a height of the current coding block being less than 64, the number of the sub-blocks is determined to be 2. 
	However, Chen teaches additionally, 
wherein, in response to a product of a width and a height of the current coding block being less than 64, (¶36, “video block Db” having “predetermined block dimension of (8x4)” which amounts to a height width product of 32) the number of the sub-blocks is determined to be 2. (¶36, “frame partition unit 50 partitions the chroma component to provide two (4x4) sub-blocks” based on the video block Db of predetermined block dimension of (8x4))
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the picture coding of Schwarz with the intra-prediction of Wahadaniah with the flagging of Hsu with the partitioning of Chen which partitions a video block into two sub-blocks. The technique aids in increasing coding efficiency to improve the image. 

Regarding claim 4, Schwarz with Wahadaniah with Hsu with Chen teaches the limitation of claim 1,
	Schwarz teaches additionally,
a height of the sub-blocks is greater or less than a width of the sub-blocks. (¶81 and Fig. 8, “square block” can be partitioned “into two rectangular blocks of the same size (where the square block can be vertically or horizontally divided), or into rectangular blocks of different sizes (horizontally or vertically)” such the partition depicted over “PART_Nx2N”, “PART_2NxN”, and the partition patterns to the right of fig. 8)

Regarding claim 5, Schwarz teaches, 
An image decoding method using an intra prediction, (¶61,Fig. 3 and 4, “decoder 80” configured to support intra prediction mode) which is performed by an image decoding apparatus, (¶54, Fig. 3 and 4, “apparatus for decoding” where the “decoder 80 of FIG. 3 is configured to decode the bitstream 30”) the method comprising: 
receiving a bitstream; (¶59, Fig. 3 and 4, “decoder 80 of FIG. 3 or 4 is configured to decode the bitstream 30”)
10partitioning a current coding block (¶58, “divide up blocks 40” into ones being intra coded) in an input image into a plurality of sub-blocks (¶59, decoder 80 may be configured to “partition a subdivision of the current block 40 into two or more partitions 50 and 60”) in a vertical direction or a horizontal direction, (¶81 and Fig. 8, “square block” can be “partitioned into four square blocks of the same size, or into two rectangular blocks of the same size (where the square block can be vertically or horizontally divided), or into rectangular blocks of different sizes (horizontally or vertically)”) 
generating, based on the intra prediction, (¶69, “Predictor 106 operates in different modes as described above, such as an intra prediction mode”) a prediction 15block of the current coding block; (¶69, “Prediction mode and the corresponding coding or prediction parameters applied by predictor 106 in order to obtain the prediction signal”) and 
restoring the current coding block by adding a residual block of the current coding block obtained from the bitstream to the prediction block (¶71, “reconstructed residual signal and the prediction signal as derived by predictor 156 are combined, such as added, by adder 154 which, in turn, outputs the thus-recovered reconstructed signal at output 160”)
wherein the bitstream (¶58, “bitstream 30 to comprise partitioning information signaling the partitioning of block 40”) includes partitioning information (¶48, “partitioning pattern to be used for further partitioning current block 40 may be signaled within the bitstream 30 in the form of partitioning information “) on the partitioning of the current coding block, (¶48 and 58, “partitioning information” being a kind of “extension of the subdivision of picture 20 into blocks 40” such that partitioning information can “divide up blocks 40” into ones being intra coded)
wherein a number of the sub-blocks is 2 or 4, (¶53, Fig. 1-56 and 60, “subdivider 72 may be responsible for the subdivision of the picture 20 into the blocks 40 as well as the optional further partitioning into partitions 50 and 60”)
wherein the number of the sub-blocks (¶47, “subsets of the supported partitioning modes”) is determined based on a size of the current coding block, (¶47, partitioning modes available for blocks 40 depending on “block size” of the block 40) 
	But does not explicitly teach, 
each of the sub-blocks being a unit in which the intra prediction is performed;
wherein the partitioning information includes a first flag indicating whether the partitioning is performed and a second flag indicating whether a direction of the partitioning is vertical direction or the horizontal,
wherein, when a product of a width and a height of the current coding block being less than 64, the number of the sub-blocks is 2.
However, Wahadaniah teaches additionally, 
each of the sub-blocks being a unit in which the 10intra prediction is performed; (¶81, “the current block, the coding unit 130 partitions the current block into sub-blocks each having the partitioning size indicated as the first coding condition, and codes the current block with intra prediction and the like in units of a partition sub-block”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the picture coding of Schwarz with the intra-prediction of Wahadaniah which can code a partitioned block with intra-prediction. This allows the system to suppress increase in an operation amount, and sufficiently suppress degradation in image quality. 
But does not explicitly teach, 
wherein the partitioning information includes a first flag indicating whether the partitioning is performed and a second flag indicating whether a direction of the partitioning is vertical direction or the horizontal,
wherein, when a product of a width and a height of the current coding block being less than 64, the number of the sub-blocks is 2.
	However, Hsu teaches additionally, 
wherein the partitioning information (¶22, “split flag”) includes a first flag indicating whether the partitioning is performed (¶22, “split flag to indicate whether the node is split or not”) and a second flag indicating whether a direction of the partitioning is vertical direction or the horizontal, (¶22, “split flag” further comprises “a direction flag to indicate whether the partition direction is horizontal or vertical”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the picture coding of Schwarz with the intra-prediction of Wahadaniah with the flagging of Hsu which indicate splits and partition directions. This helps in indicating partition modes using codewords which take advantage of binary tree partitioning. 
But does not explicitly teach,
wherein, when a product of a width and a height of the current coding block being less than 64, the number of the sub-blocks is 2.
	However, Chen teaches additionally, 
wherein, when a product of a width and a height of the current coding block being less than 64, (¶36, “video block Db” having “predetermined block dimension of (8x4)” which amounts to a height width product of 32) the number of the sub-blocks is 2. (¶36, “frame partition unit 50 partitions the chroma component to provide two (4x4) sub-blocks” based on the video block Db of predetermined block dimension of (8x4))
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the picture coding of Schwarz with the intra-prediction of Wahadaniah with the flagging of Hsu with the partitioning of Chen which partitions a video block into two sub-blocks. The technique aids in increasing coding efficiency to improve the image. 

Regarding claim 8, dependent on claim 5, it is the decoder method of encoder method claim 4, dependent on claim 1. Refer to rejection of claim 4 to teach rejection of claim 8. 

Regarding claim 9, it is the decoder non-transitory computer readable medium claim of decoder method claim 5. 
Additionally, Schwarz teaches additionally, 
a data stream stored in the non-transitory computer-readable medium, (¶231, “electronically readable control signals stored thereon, which cooperate (or are capable of cooperating) with a programmable computer system”) the data stream comprising an encoded residual block of a current coding block in an input image, (¶58, “the residual signal is extracted from bitstream 30 for this current block 40”)
Refer to rejection of claim 5 to teach rejection of claim 9. 

Regarding claim 12, dependent on claim 9, it is the decoder method of encoder method claim 4, dependent on claim 1. Refer to rejection of claim 4 to teach rejection of claim 12. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483